Citation Nr: 0527789	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for an acquired psychiatric disorder.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in July 2005.  A transcript of 
the hearing is of record.  The veteran also testified before 
a Decision Review Officer at the RO in September 2003.  A 
transcript of the hearing is also of record.

The Board notes that in December 2002, the veteran raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to his PTSD.  This issue is 
referred to the RO for proper adjudication.


FINDING OF FACT

The veteran has a current diagnosis of PTSD; there is 
credible supporting evidence that the claimed in-service 
stressor occurred; and competent medical evidence links the 
current diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.



Factual Background

The veteran had active military service from October 1966 to 
July 1970.

The veteran's service medical records do not indicate that he 
received treatment for a psychiatric disorder.  In addition, 
his separation examination shows that his physical condition 
was normal and he was qualified for discharge.

The veteran's service personnel records reveal that he 
received training at the Navy Gunner's Mate Technician Class 
"A" School and the Nuclear Weapons Training Center.  
Further, the veteran was assigned to the United States Naval 
Weapons Station at the Skiffes Creek Annex in Yorktown, 
Virginia.  The veteran's Form DD-214 shows that his military 
operational specialty (MOS) was a Gunner's Mate Technician.

A November 1976 letter from a private physician, R.L., M.D. 
shows that the veteran had traumatic skull damage secondary 
to an automobile accident that occurred in 1975.

In January 1979, the veteran underwent a VA examination for 
his disabilities resulting from the automobile accident.  The 
examiner noted that no psychiatric problems were detected.

In an August 1979 treatment report by a private physician, 
W.B., M.D., the veteran is noted to have been a victim of a 
car accident that caused him injury to the brain.  The 
diagnosis was organic brain syndrome, non-psychotic, brain 
trauma.

In an August 1979 treatment report by a private physician, 
M.DeS., M.D., it was noted that the veteran reported having a 
highly classified job building nuclear weapons while in the 
service.

In an August 2000 lay statement, the veteran's friend, J.W., 
stated that the veteran suffered from conditions of anxiety 
and depression.

In his March 2001 claim, the veteran asserted that he 
suffered mental anxiety and depression because he was not 
involved in the war.  His primary duty was to assemble 
nuclear weapons and the mass destruction they could cause 
constantly created fear and anxiety.  He believed that his 
duties would result in mass casualties.  He also listened to 
Vietnam veterans' stories of the war and empathized with 
their situation.

In October 2001, the veteran underwent a mental health 
examination conducted by a private psychiatrist, J.A., Ph.D.  
The veteran reported that while in service, his duty was to 
assemble nuclear weapons that were of mass destruction.  He 
stated that he knew what kind of damage the weapons could 
cause and he was apprehensive about shipping out the weapons 
everyday.  This job caused him stress.  J.A., Ph.D. deferred 
a diagnosis of PTSD.  He stated that as a result of the 
veteran's military experience, he had distressing 
recollections of the service, flashbacks, intense anxiety and 
psychological reactivity when confronted by a bomb-like 
structure.  The veteran tried to block out these thoughts, 
but to no avail.  He avoided things that reminded him of his 
years in the service.  The diagnosis was PTSD by history.  
The examiner noted that the veteran had been in two serious 
automobile accidents, had a stroke and a non-combat but 
unusual military experience.  He stated that the veteran 
claimed to have a number of problems due to his days in the 
service.  The experience of being around weapons of mass 
destruction had evidently taken a toll on the veteran.

An April 2002 letter from the Guidance Center shows that the 
veteran was treated at this private facility from November 
1978 through January 1980.  His diagnoses were organic brain 
syndrome due to trauma, non-psychotic and alcohol abuse, in 
remission.

In May 2002, the veteran underwent a VA examination .  The 
examiner noted that she reviewed the veteran's claims folder.  
During the examination, the veteran reported testing nuclear 
weapons while he was in the service.  He stated that he was 
told that if anything went wrong while he was testing the 
weapons, there could be a nuclear catastrophe.  In addition, 
while working with the weapons, one could implode 
accidentally and this would cause death if it were to occur.  
The veteran feared that the bombs he made were used in the 
war.  Further, he believed he was exposed to radiation over 
the years that he was working with the nuclear weapons and 
there was documentation that leukemia was a possible side 
effect of such work.  The diagnoses were cognitive disorder, 
not otherwise specified (organic brain syndrome due to head 
trauma in March 1972 and subsequent stroke that he suffered 
in 1975), PTSD (non-combat type) given his work with nuclear 
weapons during his time in the service and possible exposure 
to radiation over that time, and alcohol dependence in full 
remission.  The Global Assessment of Functioning (GAF) score 
was 38 combined.  The examiner stated that is was not 
possible for her to give a separate GAF score for only the 
PTSD, but the veteran did have severe anxiety problems that 
developed in the military.  The pressures of his work had 
overwhelmed him.

In May 2002, the veteran underwent a VA Social Survey.  The 
examiner, noted that he did not review the veteran's claims 
folder.  The veteran reported being trained as a nuclear 
weapons assembler and stated he would run tests on weapons 
and do drills, which frightened him.  He was afraid that if 
he made a mistake, he would cause an explosion.  The examiner 
stated that the veteran would appear to meet the criteria for 
dementia due to head trauma.  He also met the criteria for 
alcohol dependence, in remission.  The examiner opined that 
the veteran would not appear to have PTSD due to his military 
service because there was nothing in his military history 
that would meet Criterion A of the PTSD criteria.  Any PTSD 
symptoms would be the result of the motor vehicle accident 
and resultant trauma that occurred after he left military 
service.

In a December 2002 statement by the veteran's spouse, she 
stated that when they were married, the veteran was in 
training as a gunner's mate technician.  He then began to 
work with nuclear weapons after training.  After the first 
nine months to a year of marriage, the veteran began to 
change.  He became withdrawn, argumentative and unreliable.  
At that time he was anticipating being sent to Vietnam and 
heard that they would use cobalt bombs there.  He began to 
medicate himself with alcohol when he heard of the deaths of 
his close friends who had died in action.

In a December 2002 statement, the veteran stated that while 
in service, he was assigned to the Naval Weapons Station.  He 
worked with the weapons and stated that if he made a wrong 
move, he would damage the weapon and himself.  It was 
possible to have an explosion inside the nuclear weapon and 
this caused him great stress and fear.  As a result of the 
stress, he would drink.  When he was transferred to the USS 
Everglades, he worked on launching systems for weapons, which 
caused him great stress and increased his fear because he was 
in charge of the "shop."  He was required to test the 
explosive ring for continuity and was under the threat of a 
possible explosion.  Because the work was top secret, he 
could not discuss his fear with anyone and his anxiety 
increased.

In July 2003, the veteran submitted a letter from his private 
psychiatrist, J.A., Ph.D., dated in June 2003, in which J.A., 
Ph.D. stated that he had reviewed the veteran's records that 
supported the veteran's MOS status and his involvement with 
precarious nuclear weapons.  J.A., Ph.D. stated that the 
veteran's MOS involved testing of critical components of 
weapons behind a blast shield.  This was "nerve wracking" 
to the veteran and was dangerous.  While in the service, the 
veteran developed an anxiety and stress problem.  According 
to the records reviewed by J.A., Ph.D., the veteran did not 
have a mental health history or mental health issues prior to 
service.  J.A., Ph.D. opined that the stress connection to 
the veteran's military MOS status seemed clear, decisive and 
convincing, but more so was the automobile accident while in 
active reserves.  In sum, the veteran had PTSD and there was 
no other etiological explanation than the Navy.

In September 2003, the veteran and his spouse testified 
during a Decision Review Officer (DRO) hearing at the RO.  
The veteran stated that when he had his automobile accident 
in 1972 he was not on active duty training or inactive duty 
training.  He was attending meetings at the reserve center.  
In addition, he explained his fear of the weapons exploding 
while he was testing them when he was in the Navy.  He 
testified that he had depression while in the service and had 
anxiety attacks.  He went to one doctor and was prescribed 
medication.  He stated that he was primarily attributing his 
PTSD to his MOS dealing with weaponry as opposed to the 
automobile accident in 1972.  The veteran's spouse testified 
that after the veteran entered the military and began working 
at his MOS, his personality changed.  He was no longer goal-
oriented and could not talk to her because his work was 
classified.

In July 2005, the veteran and his spouse testified before the 
undersigned Veterans Law Judge via videoconferencing.  The 
veteran stated that when he was testing weapons, he was 
required to push certain buttons to determine if the weapons 
were working correctly.  He stated that he would cringe when 
he pressed the buttons and would say a prayer.  He felt that 
his life was in danger when he pressed the buttons.  In 
addition, if the explosive rings that he worked with 
exploded, anyone standing nearby would be burned.  He tested 
the weapons approximately bi-weekly.  He mentioned that he 
witnessed others being injured while he was performing his 
maintenance of the weapons.  At one time the explosive ring 
exploded and burned someone.  He was uncertain as to the 
degree of the burns.

Analysis


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  Further, the 
provisions of 38 C.F.R. § 4.125(a) (2004) require that 
diagnoses of mental disorders conform to the DSM-IV and that 
if a diagnosis is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th ed. 1994) 
[hereinafter DSM- IV] provides two requirements as to the 
sufficiency of a stressor: (1) a person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

After careful review of the evidence of record, the Board 
finds that service connection for PTSD in this case is 
warranted.  In this regard, the veteran's disability meets 
the criteria set forth for service connection for PTSD.  38 
C.F.R. § 3.304(f).  Initially, the Board notes that the 
veteran has been diagnosed with PTSD by his private 
psychiatrist, J.A., Ph.D., and by the May 2002 VA physician, 
H.T., M.D.  These physicians linked the veteran's PTSD to his 
in-service stressor of his MOS status, which involved testing 
and maintaining nuclear and high-powered weapons.  Although 
the October 2001 examination report by J.A., Ph.D. shows a 
diagnosis of PTSD by history, J.A., Ph.D. stated in his July 
2003 letter that he reviewed the veteran's records that 
verified his MOS in service and his involvement with nuclear 
weapons.  In addition, he stated that the stress connection 
to the veteran's Navy MOS status seemed "clear, decisive, 
and convincing," which supports a finding that J.A., Ph.D. 
based his PTSD diagnosis on the veteran's claimed stressor of 
his work with nuclear weapons while in service.  In addition, 
the May 2002 VA examiner, H.T., M.D. diagnosed the veteran 
with PTSD after reviewing the veteran's claims folder and 
eliciting a history of the veteran's stressors, which 
included his work with nuclear weapons during his time in 
service.  The Board notes that the May 2002 VA examiner, 
J.F., Ph.D., opined that the veteran did not suffer from PTSD 
related to his service, but rather any PTSD that he suffered 
was a result of the automobile accidents that occurred after 
service.  However, J.F., Ph.D. noted that he had not reviewed 
the veteran's claims folder, which included the veteran's MOS 
in service and other documentation related to the veteran's 
stressors.  In addition, J.F., Ph.D. did not conduct a mental 
status examination.  Therefore, the diagnoses by the May 2002 
VA examiner, H.T., M.D., and the October 2001 private 
physician, J.A., Ph.D., are deemed competent medical evidence 
of showing a diagnosis of PTSD related to the veteran's in-
service stressor.  Further, where there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (Court) has stated "[i]t is the 
responsibility of the Board . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  In addition, when there is an 
approximate balance between evidence for and against a claim, 
the evidence is in equipoise.  In this case, there is said to 
be a reasonable doubt, and the benefit of such doubt is given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).

As to the requirement for service connection for PTSD that 
the claimed in-service stressor occurred, in the veteran's 
DD-214, he was noted to have an MOS of Gunner's Mate 
Technician.  His service records show that he was trained to 
work with nuclear weapons and was assigned to the Naval 
Weapons Station, which corroborates the veteran's claim that 
he worked with nuclear weapons.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran has PTSD as the 
result of a stressor supported by credible evidence. 

Hence, the preponderance of the evidence warrants a grant of 
service connection for PTSD.




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


